

	

		II

		109th CONGRESS

		1st Session

		S. 2131

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 16, 2005

			Mr. Grassley (for

			 himself, Mr. Feingold,

			 Mr. Harkin, and Mr. Hagel) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Judiciary

		

		A BILL

		To amend title 9, United States Code, to

		  provide for greater fairness in the arbitration process relating to livestock

		  and poultry contracts.

	

	

		1.Short titleThis Act may be cited as the

			 Fair Contracts for Growers Act of

			 2005.

		2.Election of

			 arbitration

			(a)In

			 generalChapter 1 of title 9,

			 United States Code, is amended by adding at the end the following:

				

					17.Livestock and poultry

				contracts

						(a)DefinitionsIn this section:

							(1)LivestockThe term livestock has the

				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921

				(7 U.S.C.

				182(a)).

							(2)Livestock or

				poultry contractThe term

				livestock or poultry contract means any growout contract,

				marketing agreement, or other arrangement under which a livestock or poultry

				grower raises and cares for livestock or poultry.

							(3)Livestock or

				poultry growerThe term

				livestock or poultry grower means any person engaged in the

				business of raising and caring for livestock or poultry in accordance with a

				livestock or poultry contract, whether the livestock or poultry is owned by the

				person or by another person.

							(4)PoultryThe term poultry has the

				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921

				(7 U.S.C.

				182(a)).

							(b)Consent to

				arbitrationIf a livestock or

				poultry contract provides for the use of arbitration to resolve a controversy

				under the livestock or poultry contract, arbitration may be used to settle the

				controversy only if, after the controversy arises, both parties consent in

				writing to use arbitration to settle the controversy.

						(c)Explanation of

				basis for awardsIf

				arbitration is elected to settle a dispute under a livestock or poultry

				contract, the arbitrator shall provide to the parties to the contract a written

				explanation of the factual and legal basis for the

				award.

						.

			(b)Technical and

			 conforming amendmentThe

			 table of sections for chapter 1 of title 9, United States Code, is amended by

			 adding at the end the following:

				

					

						17. Livestock and poultry

				contracts.

					

					.

			3.Effective

			 dateThe amendments made by

			 section 2 shall apply to a contract entered into, amended, altered, modified,

			 renewed, or extended after the date of enactment of this Act.

		

